Citation Nr: 1714332	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-30 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pancreatic cancer.

2.  Entitlement to service connection for PTSD.

(The appeal of a related attorney fee dispute will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Michael C. Daisley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in December 2014, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in March 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes a service connection claim for an acquired psychiatric disorder typically involves any currently diagnosed psychiatric disorder that is reasonably encompassed by the claimant's reported symptomatology.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran is already entitled to service connection for adjustment disorder with depressed mood.  The only other psychiatric diagnosis of record is PTSD; therefore, the Board will refer to the psychiatric claim remaining on appeal simply as a service connection claim for PTSD for the sake of clarity.


FINDINGS OF FACT

1.  The Veteran's pancreatic cancer did not manifest within one year of his separation from service and is not otherwise the result of a disease or injury in service, to include the claimed exposure to ionizing radiation and/or herbicide agents.

2.  The preponderance of evidence is against a finding that the Veteran has had PTSD at any point in the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pancreatic cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.311 (2016).

2.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice in letters sent to the Veteran in February 2009, September 2009, October 2010, January 2012, and February 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's service treatment and personnel records.  The record also includes records from the Social Security Administration.  The AOJ requested information related to the claimed exposure to ionizing radiation, but has been informed there are no service department records available that show the Veteran was exposed to ionizing radiation in service.  VA provided psychiatric examinations for the Veteran's service connection claim for PTSD in October 2011 and March 2015, and the Board obtained an expert opinion from the Veterans Health Administration (VHA) in February 2017.  The Board finds these opinions are adequate to make an informed decision on the Veteran's service connection claim for PTSD because the authors of the opinions considered an accurate factual history of the claimed disability and provided an adequate rationale for their opinions that the Veteran does not have PTSD.  VA provided an examination for the Veteran's service connection claim for pancreatic cancer in April 2015.  The Board finds the April 2015 VA examiner's opinion is also adequate to make an informed decision on the Veteran's service connection claim for pancreatic cancer.  The April 2015 VA examiner addressed the specific inquiries of the Board regarding a potential link between exposure to herbicide agents and pancreatic cancer and provided sufficient rationale to support her opinion that there is less likely than not a link between exposure to herbicide agents and pancreatic cancer in the Veteran's case.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In December 2014, the Board remanded the issues on appeal so the AOJ could schedule the Veteran for examinations to obtain opinions regarding the Veteran's service connection claims.  The AOJ scheduled the Veteran for examinations in March and April 2015 to obtain the requested opinions.  As previously noted, the March and April 2015 VA examiners provided opinions that were responsive to the Board's inquiries regarding the claims on appeal.  Although the Board deemed a subsequent opinion necessary with respect to the service connection claim for PTSD due the complexity of the medical issue involved, this does not vitiate the probative value of the opinion regarding the March 2015 VA examiner regarding PTSD.  See 38 C.F.R. § 20.901.  As such, the Board finds the AOJ has completed the additional development directed by the Board.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Service Connection for Pancreatic Cancer

Here, the record establishes the Veteran has been diagnosed as having pancreatic cancer.  Thus, the current disability requirement for his service connection claim has been met.

Initially, the Board notes the Veteran was diagnosed as having pancreatic cancer in November 2008.  He separated from service in January 1972; therefore, service connection cannot be established for pancreatic cancer (as a malignant tumor) under the presumptive provisions outlined in 38 C.F.R. § 3.307(a)(3) because pancreatic cancer did not manifest to a compensable degree within one year of the Veteran's separation from service.  See 38 C.F.R. § 3.309(a).

The Veteran has variously claimed his pancreatic cancer is due to exposure to ionizing radiation and/or herbicide agents in service.  The Board will address both theories put forth by the Veteran.

Pancreatic cancer is a disease presumed to be the result of exposure to ionizing radiation under 38 C.F.R. § 3.309(d) and is also listed as a "radiogenic disease" in 38 C.F.R. § 3.311(b)(2)(i).  There is no evidence that indicates the Veteran qualifies as a "radiation-exposed veteran" within the meaning of 38 C.F.R. § 3.309(d)(3)(i).  The Veteran was not onsite in a test involving the atmospheric detonation of a nuclear device; he did not serve during the occupation of Hiroshima or Nagasaki, Japan; he was not interned as a prisoner of war in Japan during World War II; he was not present for at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; and he did not serve in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Program of 2000.  Thus, he does not qualify as a "radiation-exposed veteran" and further consideration of presumptive service connection for pancreatic cancer under 38 C.F.R. § 3.309(d) is not warranted.

Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309 (d)(3), the provisions of 38 C.F.R. § 3.311 are for consideration.  In May 2011, the AOJ requested service department records related to potential exposure to ionizing radiation in service in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  Later the same month, the AOJ received a response indicating there are no records related to exposure to ionizing radiation in the Veteran's case.  There is no indication in the available service treatment or personnel records that the Veteran was exposed to ionizing radiation.  The Veteran has asserted he was exposed to ionizing radiation due to his military occupational specialty as a lineman, but there is no indication from the record or VA regulations concerning radiation-risk activity that suggests service members in the communication field are exposed to ionizing radiation as a part of their duties.  As such, the Board finds a dose estimate is not possible in the Veteran's case because there are no records to forward to the Under Secretary for Health for consideration; therefore, referral for a dose estimate would only serve to delay the adjudication of his claim.  In sum, the record does not establish the Veteran was exposed to ionizing radiation in service, and service connection for pancreatic cancer is not warranted on this basis.

The Veteran has also claimed his pancreatic cancer is the result of the presumed exposure to herbicide agents during his service in the Republic of Vietnam.  The Board notes pancreatic cancer is not a disease that has been associated with exposure to herbicide agents under 38 C.F.R. § 3.309, and service connection cannot be established for the disease under the presumptive provisions of that regulation.

Although service connection for pancreatic cancer is not warranted on a presumptive basis due to exposure to ionizing radiation or herbicide agents, the Veteran is not precluded from establishing service connection on a direct basis due to the claimed in-service exposures.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As previously noted, the Board finds there is no evidence of exposure to ionizing radiation other than the Veteran's assertions, which are not supported by service department records or the parameters of radiation-risk activity outlined in VA regulations.  However, the Veteran is presumed to have been exposed to herbicide agents due to his service in the Republic of Vietnam.  As such, the Board directed the AOJ to schedule the Veteran for an examination to obtain an opinion addressing direct service connection for pancreatic cancer based on the theory that the Veteran was exposed to herbicide agents in service.

In April 2015, a VA examiner provided a direct service connection nexus opinion for pancreatic cancer.  The April 2015 VA examiner determined the Veteran's pancreatic cancer is less likely than not the result of exposure to herbicide agents in service.  The April 2015 VA examiner explained that medical literature indicates DNA mutations in genes after birth are the most common cause of pancreatic cancer.  The April 2015 VA examiner further explained most of these mutations are sporadic in nature and are random events that happen inside a cell without having an outside cause.  The April 2015 VA examiner acknowledged these mutations can sometimes result from exposure to cancer-causing chemicals, but noted there is no medical literature that supports a link between exposure to herbicide agents and pancreatic cancer.  The April 2015 VA examiner noted there has been one study that assessed the prevalence of gastrointestinal cancers, such as pancreatic cancer, in Vietnam veterans, which revealed no statistically significant increase in gastrointestinal cancers in Vietnam veterans when compared with the non-Vietnam veteran population.  The April 2015 VA examiner noted medical literature does note that incidents of pancreatic cancer increase with age and are higher in men than women.  Based on the fact that most cases of pancreatic cancer are sporadic in nature, that there is no known link between herbicide exposure and pancreatic cancer, and that the Veteran falls into several population groups that are at higher risk for pancreatic cancer, the April 2015 VA examiner ultimately concluded it less likely than not that exposure to herbicide agents in service led to the Veteran's pancreatic cancer.

The Board finds the opinion of the April 2015 VA examiner probative with respect to the Veteran's claim.  The April 2015 VA examiner considered an accurate factual history of the claimed disability and provided adequate rationale to support her opinion that pancreatic cancer is less likely than not the result of exposure to herbicide agents in service.  There is no other competent evidence that addresses the etiology of pancreatic cancer in the Veteran's case.  The Veteran's lay assertions that his pancreatic cancer resulted from in-service exposure to herbicide agents are insufficient to establish his claim because he does not have the requisite skill or training to address a complex medical question such as the etiology for his pancreatic cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (noting evidence that indicates that the claimant's disability may be associated with service must go beyond the claimant's own statements suggesting that such a link exists).

In sum, the preponderance of evidence is against the Veteran's service connection claim for pancreatic cancer.  The evidence shows pancreatic cancer did not manifest within one year of the Veteran's separation from service.  The evidence does not establish the Veteran was exposed to ionizing radiation in service.  Pancreatic cancer is not a disease that can be presumed to have resulted from exposure to herbicide agents in service, and the only competent evidence addressing the nexus requirement for direct service connection for pancreatic cancer indicates there is less likely than not a link between the presumed exposure to herbicide agents in service and the Veteran's pancreatic cancer.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for pancreatic cancer must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

IV.  Service Connection for PTSD.

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f). 

If a claimed stressor is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the claimant's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).

For purposes of 38 C.F.R. § 3.304 (f)(3), "fear of hostile military or terrorist activity" means the claimant experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the claimant or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstances involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Here, the Board finds the preponderance of evidence is against a finding that the Veteran has had PTSD at any point in the appeal period.  In October 2011, a VA examiner determined the Veteran did not meet the diagnostic criteria for PTSD.  Specifically, the October 2011 VA examiner determined the Veteran did not meet criterion B for a PTSD diagnosis under the Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  Although he found the Veteran's reported stressor was sufficient to support a PTSD diagnosis, the October 2011 VA examiner determined the Veteran did not persistently re-experience the traumatic event.  The October 2011 VA examiner further noted the Veteran experienced limited avoidance and few arousal symptoms.  After noting the diagnosis of PTSD included the Veteran's treatment records, the October 2011 VA examiner concluded the Veteran's symptoms are more consistent with depression secondary to chronic medical problems, to include his service-connected diabetes mellitus, type II.  The October 2011 VA examiner provided a specific diagnosis of adjustment disorder with depressed mood under the DSM-IV criteria.  The AOJ awarded service connection for adjustment disorder with depressed mood based in part on the October 2011 VA examiner's opinion.

In March 2015, a second VA examiner provided an opinion regarding PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-V) criteria.  The March 2015 VA examiner also determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  The March 2015 VA examiner acknowledged the Veteran reported some subthreshold trauma and stressor-related symptoms, but he categorically stated those symptoms do not result in clinically significant distress or impairment to warrant a PTSD diagnosis.  The March 2015 VA examiner further noted the PTSD diagnosis noted in treatment records is largely for historical purposes following the initial diagnosis by M.J., M.D., in early 2009.  The March 2015 VA examiner explained treating providers have clearly outlined the Veteran's active symptoms to be depressive in nature and have only rarely noted the presence of any trauma-related symptoms, at which times those symptoms have not been sufficient to warrant diagnosis of PTSD (or a related condition).  The March 2015 VA examiner further commented the opinion provided by M.J., M.D., appears inconsistent with other opinions and the clinical record.  The March 2015 VA examiner explained M.J., M.D., did not provide any indication of the frequency, type, or severity of claimed trauma-related symptoms or any explanation for his assignment of a 39 Global Assessment of Functioning (GAF) score, which is well-below the GAF score assigned by other providers during the same period of time.  The March 2015 VA examiner concluded the reported clinical observations of M.J., M.D., should be considered of limited usefulness because they are so inconsistent with the clinical picture documented in treatment records and other examination reports.

In August 2016, the Board requested an opinion from an expert with the VHA pursuant to 38 C.F.R. § 20.901 that specifically addressed the possibility that the Veteran may have had PTSD earlier in the appeal period, even though the disorder is not diagnosed currently, because the prior VA examiners did not explicitly address this question.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (indicating the current disability requirement for service connection is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim).  In December 2016, a VHA psychiatrist, M.T., M.D., provided the requested opinion after reviewing the Veteran's claims file in its entirety.  M.T., M.D., concluded it is less likely than not that the Veteran met the diagnostic criteria for PTSD at any point in the appeal period.  M.T., M.D., explained there is not enough evidence that the Veteran met criterion G under the DSM-V criteria, which relates to significant symptom related distress or functional impairment.  M.T., M.D., further explained the Veteran does not meet criterion H under the DSM-V criteria in that his clinical history does not establish his psychiatric impairment is not due to a medication, substance abuse, or other illness.  M.T., M.D., noted the Veteran did not appear to have any significant psychiatric symptoms until after pancreatic cancer in November 2008.  M.T., M.D., like the prior VA examiners, determined the Veteran's psychiatric impairment is more consistent with a mood disorder or depression secondary to his health issues.

The Board notes the Veteran is now service-connected for adjustment disorder with depressed mood secondary to his service-connected diabetes, so he is compensated for the psychiatric impairment noted in examination reports and treatment records, regardless of the diagnosis.  Nevertheless, the preponderance of evidence indicates he has not had PTSD at any point of the appeal period.  Two VA examiners and an expert with the VHA have conducted a detailed analysis of his clinical picture under the appropriate DSM criteria.  All these experts have determined the Veteran's psychiatric impairment is more consistent with a mood disorder or depression secondary to his health issues.  The Board acknowledges the record includes a prior PTSD diagnosis in the appeal period that has been perpetuated throughout treatment records; the Board finds the collective opinions of the VA examiners and the VHA expert outweigh the evidence related to a PTSD diagnosis noted in treatment records.  The Veteran's representative has argued the opinions provided by the VA examiners and VHA expert go beyond the "forensic role" outlined in 38 C.F.R. §3.304(f) in light of the prior diagnosis by a VA provider; however, the provisions of 38 C.F.R. § 3.304(f) do not prohibit VA examiners from providing opinions regarding a PTSD diagnosis, even when the disorder has been diagnosed in the clinical setting.  The provisions of 38 C.F.R. § 3.304(f) primarily create a relaxed evidentiary standard with regard to establishing the claimant's alleged stressor.  In National Organization of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, the United States Court of Appeals for the Federal Circuit made it clear that VA examination reports will be considered in conjunction with all other evidence of record in reaching an ultimate determination on a service connection claim for PTSD, so long as reasonable doubt is resolved in the Veteran's favor when the evidence is in relative equipoise regarding any material issue.  669 F.3d 1340, 1346-47 (Fed. Cir. 2012).

The most detailed, probative evidence in this appeal leads only to the conclusion that the Veteran's psychiatric impairment did not warrant a PTSD diagnosis at any point in the appeal period and is best contemplated by the service-connected adjustment disorder with depressed mood.  As the preponderance of evidence is against a finding that the Veteran has had PTSD at any point in the appeal period, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for an acquired psychiatric disorder, other than adjustment disorder with depressed mood to specifically include PTSD, must be denied.  See Gilbert, supra.

ORDER

Entitlement to service connection for pancreatic cancer is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


